COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 BONDED BUILDERS HOME
 WARRANTY ASSOCIATION                            §              No. 08-14-00090-CV
 OF TEXAS D/B/A BONDED
 BUILDERS WARRANTY GROUP,                        §                   Appeal from
 DANIEL AVILA,
 GRISELE EDITH ARIZPE, AND                       §               327th District Court
 AA BUILDERS, LLC,
                                                 §            of El Paso County, Texas
                        Appellants,
                                                 §              (TC # 2013DCV4125)
 v.
                                                 §
 PATRICIA ROCKOFF,
                                                 §
                        Appellee.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause with

instructions to obtain an appointment of an arbitrator. So long as the costs of arbitration do not

render the agreement substantively unconscionable under the applicable legal standards, we

order the trial court to grant the pending motions to stay the litigation and compel arbitration, in

accordance with this Court=s opinion. We further order that Appellants recover from Appellee

all costs of this appeal, for which let execution issue, and this decision be certified below for

observance.
       IT IS SO ORDERED THIS 16TH DAY OF JUNE, 2016.



                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              2